Fourth Court of Appeals
                           San Antonio, Texas

                                 JUDGMENT
                               No. 04-13-00591-CR

                               Camilla CONNER,
                                   Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

         From the 25th Judicial District Court, Guadalupe County, Texas
                          Trial Court No. 10-1638-CR
                    Honorable William Old, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED October 16, 2013.


                                         _________________________________
                                         Luz Elena D. Chapa, Justice